Citation Nr: 1724788	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right trochanteric (hip) bursitis (limitation of extension).

2. Entitlement to a rating in excess of 10 percent for left trochanteric (hip) bursitis (limitation of extension).

3. Entitlement to a compensable rating for right hip bursitis (limitation of flexion). 

4. Entitlement to a compensable rating for left hip bursitis (limitation of flexion).

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a video conference hearing before the undersigned in July 2014.  A transcript is of record.

In April 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the April 2015 remand, the RO obtained identified private treatment records and scheduled the Veteran for a VA examination for his right and left hip conditions, as discussed further below.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1. The Veteran's service-connected right hip bursitis was manifested by extension ending at 0 degrees at worst and flexion ending at 80 degrees at worst. 

2. The Veteran's service-connected left hip bursitis was manifested by extension ending at 0 degrees at worst and flexion ending at 70 degrees at worst.

3. The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected abdominal conditions of hiatal hernia with peritoneal adhesions and left abdominal hernia residuals, as well as his right and left hip disabilities.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected right hip bursitis due to limitation of extension were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5019-5251 (2016). 

2. The criteria for a rating in excess of 10 percent for service-connected left hip bursitis due to limitation of extension were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5019-5251 (2016).

3. The criteria for a compensable rating for service-connected right hip bursitis due to limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5252 (2016).


4. The criteria for a compensable rating for service-connected left hip bursitis due to limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5252 (2016).

5. A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  


I. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration include 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, and 5253 (2016) - all of which were provided to the Veteran in the January 2013 statement of the case and will not be repeated here in full.  Other Diagnostic Codes relevant to hip disabilities that were not previously provided are discussed below.

1. Entitlement to a rating in excess of 10 percent for right hip bursitis (Diagnostic Codes 5019-5251) 

The Veteran is currently in receipt of a 10 percent disability rating for right hip bursitis under Diagnostic Codes 5019-5251 (limitation of extension).  He seeks a higher rating.

Diagnostic Code 5019 pertains to bursitis and provides that such will be rated on limitation of motion of the affected parts as degenerative arthritis.  

The November 2011 VA examiner found right hip extension ending at 0 degrees initially and after repetitive-use testing.  The January 2013 VA examiner reported right hip extension as ending at 20 degrees initially and after repetitive-use testing, with objective evidence of pain beginning at 20 degrees.  The July 2015 VA examiner found right hip extension from 0 to 25 degrees initially; after three repetitions right hip flexion was 0 to 20 degrees.  The July 2015 VA examiner also noted that right hip pain was noted on examination and caused functional loss.  

As a 10 percent rating is the only and highest rating available for limitation of hip extension, no higher rating can be granted for any time period utilizing this diagnostic code.

2. Entitlement to a rating in excess of 10 percent for left hip bursitis (Diagnostic Codes 5019-5251) 

The Veteran is currently in receipt of a 10 percent disability rating for left hip bursitis under Diagnostic Codes 5019-5251 (limitation of extension).  He seeks a higher rating. 

As discussed above, Diagnostic Code 5019 pertains to bursitis and provides that such will be rated on limitation of motion of the affected parts as degenerative arthritis.  

The November 2011 VA examiner found left hip extension ending at 0 degrees initially and after repetitive-use testing.  The January 2013 VA examiner reported left hip extension as ending at 20 degrees initially and after repetitive-use testing, with objective evidence of pain beginning at 20 degrees.  The July 2015 VA examiner found left hip extension from 0 to 25 degrees initially and from 0 to 20 degrees after repetitive-use testing, and stated that pain was noted on examination and caused functional loss.  

As a 10 percent rating is the only and highest rating available for limitation of hip extension, no higher rating can be granted for any time period utilizing this diagnostic code.

3. Entitlement to a compensable rating for limitation of flexion of the right hip (Diagnostic Code 5252)

The Veteran is currently in receipt of a noncompensable disability rating for right hip limitation of flexion under Diagnostic Code 5252.  He seeks a higher rating. 

The Board finds that the Veteran is not entitled to a compensable rating for his service-connected right hip disability due to limited flexion.  To warrant a compensable rating under Diagnostic Code 5252, flexion must be limited to at least 45 degrees.  Such limitation has not been shown at any time during the appeal period.  VA examinations reported the following right hip flexion findings: flexion ending at 110 degrees initially and after repetitive-use testing (November 2011 VA examination); flexion ending at 90 degrees initially and after repetitive-use testing, with objective evidence of painful motion beginning at 80 degrees (January 2013 VA examination); and flexion from 0 to 90 degrees initially, and from 0 to 80 degrees after repetitive-use testing (July 2015 VA examination).  The July 2015 VA examiner also stated that pain was noted on examination and caused functional loss.  

The Board has considered whether a compensable disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Here, there is no question that the Veteran's right hip disability causes pain.  The Veteran has consistently reported right and left hip painful motion and functional loss such as difficulty walking and use of a walker; however, even taking into account additional functional limitation due to pain, the VA examination reports showed limitation of flexion that did not more nearly approximate the criteria for a compensable rating under Diagnostic Code 5252.  Moreover, the November 2011, January 2013, and July 2015 VA examiners found right hip muscle strength testing on flexion was 5/5 (normal strength).  

The Board has considered the various private and VA treatment records documenting right and left hip pain, treatment, and functional loss; however, none of them provided range of motion measurements or other findings that would warrant a higher rating.  Indeed, although the Veteran's private physical therapy records from 2012 to 2015 mentioned limitation of hip motion generally in the context of treating his right and left hip pain, they did not specify limitation of flexion findings for either hip.  Also, multiple private physical therapy records noted that his symptoms were managed and improved with treatment.

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

4. Entitlement to a compensable rating for limitation of flexion of the left hip (Diagnostic Code 5252)

The Veteran is currently in receipt of a noncompensable disability rating for left hip limitation of flexion under Diagnostic Code 5252.  He seeks a higher rating. 

The Board finds that the Veteran is not entitled to a compensable rating for his service-connected left hip disability due to limited flexion.  As discussed above, to warrant a compensable rating under Diagnostic Code 5252, flexion must be limited to at least 45 degrees.  Such limitation has not been shown at any time during the appeal period.  VA examinations made the following left hip flexion findings: flexion ending at 110 degrees initially and after repetitive-use testing (November 2011 VA examination); flexion ending at 90 degrees initially and after repetitive-use testing, with objective evidence of painful motion beginning at 80 degrees (January 2013 VA examination); and flexion from 0 to 80 degrees initially and from 0 to 70 degrees after repetitive-use testing (July 2015 VA examination).  The July 2015 VA examiner also stated that pain was noted on examination and caused functional loss.  

The Board has considered whether a compensable disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (functional loss), 4.45 (joints);  See also DeLuca, supra.  Here, there is no question that the Veteran's left hip disability causes pain.  The Veteran has consistently reported right and left hip painful motion and functional loss such as difficulty walking and use of an assistive device; however, even taking into account additional functional limitation due to pain, the VA examination reports showed limitation of flexion that did not more nearly approximate the criteria for a compensable rating under Diagnostic Code 5252.  Moreover, the November 2011, January 2013, and July 2015 VA examiners found left hip muscle strength testing on flexion was 5/5 (normal strength).  

The Board has considered the various private and VA treatment records documenting right and left hip pain, treatment, and functional loss; however, none of them provided range of motion measurements or other findings that would warrant a higher rating.  Indeed, although the Veteran's private physical therapy records from 2012 to 2015 mentioned limitation of hip motion generally in the context of treating his right and left hip pain, they did not specify limitation of flexion findings for either hip.  Also, multiple private physical therapy records noted that his symptoms were managed and improved with treatment.

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert, supra.  

5. Consideration of other diagnostic codes for right and left hip conditions

The Board has considered other potentially applicable diagnostic codes for and finds that they do not apply to either the Veteran's right or left hip conditions. 

Diagnostic Code 5250 for ankylosis of the hip does not apply to either hip because ankylosis has not been demonstrated by objective, competent medical evidence.  Although the Veteran is competent to report his symptom of hip stiffness, he is not competent to self-diagnosis ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  While he certainly has limited right and left hip motion, there is no objective medical evidence showing that either hip has ankylosed.

Diagnostic Code 5254 does not apply because the evidence does not indicate that either the Veteran's right or left hip disability resulted in a flail joint.  Likewise, Diagnostic Code 5255 does not apply because the evidence does not indicate that either his right or left hip disability resulted in any impairment of the femur.

The Veteran's right and left hip disabilities have been evaluated based on limitation of motion as well as the functional limitations caused by the limited motion and pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5019-5251; 5252; see also DeLuca, supra.  The Veteran has alleged pain, stiffness, and limitation of motion, as well as functional limitations caused by these symptoms.  The rating criteria, particularly when applied in the context of DeLuca and the regulations specifying how disabilities of joints are to be evaluated, expressly contemplate the Veteran's symptoms and reasonably describe his disability level.  The Board finds the schedular rating criteria are adequate to evaluate the Veteran's right and left hip disabilities.  Although there are other diagnostic codes applicable that allow for higher ratings, the Board fully explained why the higher ratings were not warranted.

The Board acknowledges the Veteran's, his representative's, and his friends' assertions that his right and left hip disabilities are of great severity.  However, the Board finds that the evidence of record is supportive of the ratings currently assigned for the reasons discussed above.  The Veteran primarily has described his right and left hip symptoms as pain and stiffness.  Moreover, lay and medical evidence regarding functional loss referred to his difficulty with prolonged walking, sitting, standing, and bending.  Such symptomatology and functional loss are consistent with the ratings currently assigned for his right and left hip disabilities.  Therefore, the Board gives more weight to the objective range of motion and other medical findings discussed above.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


II. TDIU

The Veteran claims entitlement to TDIU due to his service-connected disabilities.  Specifically, in his April 2012 TDIU claim form, the Veteran reported that he had last worked full-time and that his service-connected disabilities affected his ability to work full-time in 2008, when he had been working in the plumbing and maintenance field.  He stated he later had worked as a call agent with a retailer for twenty hours per week.  Furthermore, he stated that he lost "lots" of time from illness in both positions.  He reported that his only education was a G.E.D.  In a November 2015 TDIU claim form, he asserted that his service-connected hip and stomach conditions prevented him from securing or following any substantially gainful employment.  He reported that he had worked part-time as a call agent from 2009 to 2010 and then worked part-time for a motor company as a driver from 2012 to 2013.  He also stated he had not worked in the past twelve months.  Moreover, he stated that the most he ever had earned in one year was $9,600 in 2010 when he worked as a call agent, when his gross income was $800 per month.  He also explained that he could not lift or walk far and was on medications.

Pertinent regulations for consideration include 38 C.F.R. §§ 3.340, 4.15, 4.16, and 4.18 (2016) - all of which were provided to the Veteran in the April 2013 statement of the case and will not be repeated here in full.  

The Veteran currently has a combined disability rating of 70 percent from September 26, 2011.  He also has two or more service-connected disabilities with at least "one disability" ratable at 40 percent or more.  Specifically, his service-connected Barrett's esophagitis, GERD, and hiatal hernia with peritoneal adhesions (D.C. 7346) (currently rated 30 percent) and his residuals of a left abdominal ventral hernia (D.C. 7339) (currently rated 20 percent) together qualify as "one disability," as they affect a single body system; and the combined rating of those disabilities is 40 percent after application of the Combined Ratings Table.  38 C.F.R. § 4.25, Table I.  Thus, he meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board finds that this is the case here.

The Board affords great weight to the April 2012 VA medical opinion finding that the Veteran was not capable of any form of gainful employment due to a combination of his service-connected disabilities.  Specifically, the 2012 examiner reasoned that jobs requiring prolonged walking, bending, stooping, and climbing stairs would be virtually impossible to perform in a safe manner and that manual jobs generally would be difficult to perform in a safe manner due to the Veteran's limited range of motion in both hips.  The 2012 examiner also observed that the residuals of the Veteran's left abdominal ventral hernia weakened the abdominal wall muscles and could significantly limit one's ability to bend, stoop, and sit for prolonged periods of time.  He found that the Veteran's various service-connected abdominal conditions do not in themselves limit his ability to work; however, the examiner explained that it was the complications from the Veteran's repeated transabdominal surgery with the secondary weakened abdominal muscles, along with the daily abdominal pain, that limited his ability to work.  He explained that with repeated abdominal surgeries, the abdominal wall muscles continued to weaken and showed prolapse of the intestines through the ventral hernia.  He further explained that the Veteran's intestinal surgery residuals impacted his ability to work because he could not lift things due to his weak stomach muscles and constant abdominal pain since August 2011.  The examiner also thoroughly considered the Veteran's reported symptoms, medical history, functional loss, and employment background as a former plumber. 

The April 2012 VA examiner also explained that the Veteran's chronic narcotic medications further limited his ability to perform any kind of sedentary work as he would always have the risk of impaired cognition.  This finding was consistent with contemporaneous VA treatment records noting the side effects of opioids prescribed for the Veteran's hip conditions, including a March 2015 consent for long-term opioids prescribed for his hip pain.  The consent warned that side effects included sleepiness or "slow thinking" and mental confusion, among other cognitive side effects.

The Board finds the Veteran's multiple lay statements of record regarding his symptomatology and functional loss due to his service-connected abdominal and hip symptoms, as well as the cognitive side effects from his opioid prescriptions for his hip conditions, to be credible because they were consistent and corroborated by the competent, thorough findings of the April 2012 VA examiner.  Furthermore, the Board finds the Veteran's various lay statements regarding his educational background, marginal employment history, and occupational impairments from his service-connected hip and abdominal symptoms to be credible, as his reports to various VA providers and examiners have been very consistent.  For example, he told one VA provider in October 2011 that he only earned $800 per month at his job at that time.  He also told the January 2013 VA examiner that he had last worked as a call agent a year and a half ago for four hours per day.  During the January 2012 VA examination of the Veteran's abdominal conditions, he reported being unable to lift up to twenty pounds, lean across anything that touched his stomach, or lay on his stomach such as when working on a car because of pain.  Furthermore, in a May 2012 statement, the Veteran explained his abdominal surgeries in 2008 and August 2010 made him unable to work in the plumbing field.  He noted he had previously been a self-employed master plumber since 1990.  He stated he then worked as a car agent for a retailer for twenty hours per week.  In a June 2013 statement, the Veteran stated he could no longer work as plumber due to his standing and lifting limitations, pain, and use of a walker and cane.  

The Veteran also credibly testified during the July 2014 hearing regarding his functional impairments from his service-connected right and left hip disabilities and abdominal conditions.  He explained that after surgeries for his intestinal adhesions in 2008 and 2010, his pain made him unable to perform tasks required for his plumbing work, including lying on his stomach, doing work that required him to use his torso, working in crawl spaces, and lifting heavy equipment.  He also reported difficulty with walking and using stairs due to intense hip pain.  In addition, he credibly described the side effects he experienced from his opioid medications prescribed for his hip conditions, including difficulty driving.  

The Board also finds the January 2012 buddy statement by J.V. to be credible and that it corroborates the Veteran's lay statements regarding his employment history and occupational impairments due to his service-connected conditions.  J.V. corroborated the Veteran's employment background as a plumber and difficulty performing manual labor due to abdominal pain since his abdominal surgeries.  J.V explained that they previously had worked together while performing remodeling work on a house and J.V. observed that since the Veteran's surgeries, his ability to do manual labor had decreased significantly due to pain.

The RO commented that although the Veteran stated he could not work as a plumber, TDIU is not based on whether a veteran is no longer able to work in his chosen occupation, but rather it must be shown that the veteran is entirely unable to work at any type of gainful employment at all.  While that is correct, to a point, a claim for TDIU must be considered in light of the Veteran's occupational history.  While the Veteran perhaps could work in a sedentary occupation, he has little experience or training that would enable him to obtain such a position.  Rather, his work history is in jobs that require some level of manual labor.  Moreover, as discussed above, there is the issue of the effect of the Veteran's pain medications on his cognitive abilities.

The Board also acknowledges that various VA examiners found the Veteran's respective abdominal conditions and hip conditions did not cause occupational impairment.  However, the Board affords more weight to the April 2012 VA medical opinion because unlike those negative VA examination findings, the April 2012 VA examiner considered the combined effect of all of the Veteran's service-connected disabilities on his occupational impairment and provided a more detailed rationale that cited relevant medical literature in support of his findings.  In contrast, the negative VA examination reports generally provided much less detailed or no supporting rationales in support of their negative functional impact findings regarding occupational impairment.  Moreover, the January 2013 VA examiner suggested that the Veteran exaggerated his functional loss and symptoms because he found a walker was not needed based on his presentation during the examination; however, the Board does not give this finding weight, as this was the only VA examiner of multiple to question the Veteran's need for a walker or other assistive device.  Additionally, the Veteran consistently reported to multiple VA treatment appointments with a walker throughout the appeal period, and he was issued a walker by a physical therapy provider in September 2010 after an objective examination of his gait and ambulation issues.  

Likewise, the Board does not give weight to the June 2012 examiner's finding that the Veteran voluntarily refused to participate in range of motion testing.  Specifically, the June 2012 VA examination report noted the Veteran declined range of motion testing "on his own accord."  The June 2012 examiner observed the Veteran jumped in pain as the examiner attempted to make the range of motion measurements and it was impossible to get the measurements on the goniometer.  The Veteran explained to the June 2012 examiner that the range of motion testing elicited a sharp, intense pain and made him feel uncomfortable.  The Veteran also stated his abdominal pain from his hernia made it difficult for him to perform the testing.  However, this noncompliance is an outlier in light of the Veteran's cooperation in range of motion testing on three other VA examinations of the hips (November 2011, January 2013, and July 2015).  Furthermore, his reports of painful hip motion to the 2012 VA examiner were consistent with other VA examiners' findings of objective evidence of painful hip motion and his own consistent reports of this symptom to multiple VA examiners as well as VA and private treating providers.  Thus, the Board finds the Veteran's expressions of pain to the June 2012 VA examiner were credible and that his noncompliance with range of motion testing during that examination was not representative of his overall level of cooperation in pursuing his claims.  

In summary, the Board finds TDIU is warranted based on the combined effects of the Veteran's service-connected abdominal conditions of hiatal hernia with peritoneal adhesions and left abdominal hernia residuals, as well as his right and left hip disabilities.  

Finally, the Board has considered VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation (SMC) in addition to a total disability rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i) (2016).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  

In this case, the Board has granted TDIU based on the combined effect of the Veteran's service-connected hiatal hernia with peritoneal adhesions, residuals of a left abdominal ventral hernia, and right and left hip disabilities.  As TDIU was not granted exclusively based on a single disability, it does not satisfy the requirement of a single 100 percent rating for SMC purposes under 38 U.S.C.A. § 1114(s).  See Bradley, supra.  Furthermore, the Veteran does not have additional service-connected disabilities independently ratable at 60 percent that are separate and distinct from his hiatal hernia with peritoneal adhesions, left abdominal ventral hernia residuals, and right and left hip conditions, or that involve different anatomical segments or bodily systems.  


III. Duties to Notify and Assist

The Board recognizes the Veteran's representative's suggestion in the May 2017 brief that the July 2015 VA examination was inadequate.  Specifically, the representative took issue with some findings in the July 2015 VA examination report, including: findings of abnormal range of motion of both hips after three repetitions; and that the examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  (The Board also recognizes the representative's suggestion that the 2015 examiner's negative finding regarding occupational impairment was inadequate.  However, as discussed above, the Board gave more weight to the positive April 2012 VA medical opinion regarding occupational impairment, and in light of the grant of TDIU herein, this negative finding by the 2015 VA examiner did not prejudice the Veteran.  Therefore, the Board will not address this contention further.)  

An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The July 2015 VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of him, and provided an adequate discussion of relevant symptomatology of his right and left hip disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  The representative's 2017 brief failed to explain with any specificity what rendered the July 2015 VA examiner's disputed findings referenced above inadequate, but rather generally expressed displeasure with them.  Contrary to the representative's contentions, the Board finds that the July 2015 VA examination report was adequate because it contained clear conclusions with supporting data.  Although the 2015 examiner noted that initial range of motion testing of both hips was abnormal or outside of the normal range, the reported measurements showed higher ratings were not warranted for either hip under applicable diagnostic codes for the reasons discussed above.  Furthermore, the examiner adequately explained why he could not say without mere speculation whether pain, fatigability, or incoordination of the right and left hips significantly limited functional ability with repeated use over a period of time; specifically, he explained that the Veteran was not experiencing a flare-up or being seen following repeated use over a period of time at the time of the examination.   

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.












[Continued on Next Page]
ORDER

A rating in excess of 10 percent for right trochanteric bursitis (limitation of extension) is denied.

A rating in excess of 10 percent for left trochanteric bursitis (limitation of extension) is denied.

A compensable rating for right hip bursitis (limitation of flexion) is denied. 

A compensable rating for left hip bursitis (limitation of flexion) is denied.

Entitlement to a total disability evaluation based upon individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


